[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                         SEPTEMBER 28, 2009
                             No. 08-14303                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 05-01815-CV-ORL-31-GJK

RICHARD MARTIN,


                                                          Petitioner-Appellant,

                                  versus

SECRETARY, DOC,
FL ATTORNEY GENERAL,


                                                       Respondents-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________
                          (September 28, 2009)

Before BLACK, PRYOR and FAY, Circuit Judges.

PER CURIAM:
         Richard Martin, a Florida state prisoner proceeding pro se, appeals the

district court’s denial of his 28 U.S.C. § 2254 habeas petition. Martin argues that

the district court erred in finding that counsel was not ineffective for failing to (1)

advise Martin that the state’s plea offer had an expiration date, and (2) object to the

trial court’s requirement that Martin wear a stun belt. For the reasons set forth

below, we affirm.

                                            I.

         Martin, who is serving a 20-year sentence for battery on a law enforcement

officer, escape, uttering a forged instrument, and unauthorized use of a driver’s

license or identification card, filed the present 28 U.S.C. § 2254 petition, alleging,

among other things, that trial counsel was ineffective for failing to inform him of

the expiration date of the state’s plea offer, and failing to object or move for a

hearing concerning the court’s requirement that Martin wear a stun belt during his

trial.

         The state answered, and attached to its response an appendix containing

documents pertaining to Martin’s state court motion for post-conviction relief. In

Martin’s motion for post-conviction relief, filed in Florida state court pursuant to

Fla.R.Crim.P. 3.850, Martin set forth six grounds for relief, including his claims

that counsel was ineffective for failing to object to the use of the stun belt and



                                            2
failing to notify him of the expiration date of the state’s plea offer.

      The transcript of the evidentiary hearing on Martin’s motion for post-

conviction relief shows that Martin testified that he wore a stun belt during jury

selection and trial. The belt was placed underneath his sweater, but Martin stated

that “if anyone was to notice, the box is big enough where it is visible.” Martin

testified that he asked his attorney at the time, Mike Nielsen, if he could have the

belt removed. Nielsen never objected to the belt or asked to approach the court in

reference to the belt. The stun belt was controlled by a deputy sitting

approximately four or five feet behind Martin, who repeatedly told Martin not to

move his hands. Martin stated that he had to keep his hands on the side of his chair

and could not write notes to his attorney during trial. He was allowed to

communicate with counsel “to a certain extent, but when [he] leaned over to speak

to him, it was like the device was pinching [him] in the back.” Martin stated that

the deputy sitting behind him held the remote control to the stun belt in his hands

throughout the proceedings and that Martin could see the remote control because

the deputy was directly behind him. Martin stated that he had never disrupted the

courtroom or threatened court security or court officers.

      Martin testified that he first learned about the state’s 10-year plea offer

during a phone call from his attorney at the time, Christopher Gorton. Gorton was



                                            3
the first attorney to represent Martin. Martin received the call from Gorton shortly

before a January 26, 2001 bond hearing. Gorton told Martin that a bond hearing

was scheduled for January 26th and that the state was offering him a 10-year plea

as a habitual offender. Martin stated that Gorton did not tell him that the plea offer

had an expiration date. The first time Martin saw a written letter from the State

Attorney’s Office regarding the plea offer was in December 2001, after Lorenzo

Level had been appointed to represent him. The plea offer had expired by the time

he saw the letter.

      Martin testified that he did not appear at the January 26, 2001 bond hearing.

He was detained in New Jersey from February through November 2001. Martin

stated that he called Gorton the second day he was detained, but did not discuss the

plea offer with Gorton at that time. He testified that he did not receive any written

correspondence from the Office of the Public Defender while he was in New

Jersey. During the first day of jury selection, on January 7, 2002, Martin asked

about a plea offer, and the state informed Martin that it would “accept a plea higher

than the one that was originally offered.” Martin testified that it was made clear

that the state’s 10-year plea offer had expired, but that the trial court then offered

Martin a 15-year plea offer.

      Martin testified that the original 10-year plea offer had expired in February



                                            4
2001, and that he would have accepted that offer in February 2001, if he had

known about the expiration date. Martin testified that he informed the trial court,

during a January 24, 2002 court appearance, that he “wanted to enter the ten year

plea that was originally offered,” but the state informed him that it would file

additional charges of perjury if he did not accept the court’s 15-year plea offer.

Martin did not accept the court’s 15-year plea offer, because “the Judge said

[Martin] could not appeal [any] of the decisions that he denied.” Martin was

ultimately convicted and sentenced to 20 years’ imprisonment.

      Martin testified that he received a letter from Gorton in March 2001. The

letter informed him that the state had offered a 10-year plea deal, and that the state

had indicated that it would file escape charges or charge him as a habitual offender

if Martin did not accept the offer by February 23, 2001. Martin stated that he

initially accepted the trial court’s 15-year plea offer in February 2002, and the

court conducted a plea colloquy. He did not complete the colloquy, because the

court informed him that he would not be entitled to appeal any of the motions that

the court had denied, and Martin “wanted to appeal a motion on the interstate

agreement that [the court] denied.”

      On cross-examination, with regard to the stun belt, Martin testified that he

told Nielsen that the belt was bothering him and asked Nielsen whether he could do



                                           5
something about it. Martin acknowledged that he personally spoke to the judge

about a number of issues, including his right to a speedy trial, the expired plea

offer, his request for another attorney, and his decision about whether or not to

enter a plea. Martin did not tell Nielsen that the stun belt pinched him when he

attempted to talk to Nielsen. Martin was only able to communicate with Nielsen

during the court’s recesses and was unable to write notes to Nielsen during trial.

Martin stated that the stun belt affected his decision of whether or not to testify,

because he “was afraid with this device on [him] what would happen if [he] was to

get on the stand.” He did not raise this issue to either the court or to Nielsen.

Martin also chose not to testify because neither he nor Nielsen knew how many

prior convictions he had. Martin explained that the belt also affected his decision

of whether or not to accept a plea offer, because he “wanted to accept [the plea

offer], [but he] was more afraid of this device than anything at the time. [He]

wanted to get this device off me. [He] wanted to take the 20 years and go to DOC

and do – see whatever.” On cross-examination, Martin stated that Gorton never

told him that his bond hearing had been continued until January 26th.

      Michael Nielsen testified that he was appointed to represent Martin

sometime in January of 2002 and served as Martin’s attorney during jury selection

and trial. He stated that Martin wore a stun belt during jury selection, but he did



                                           6
not recall anything about the belt. The deputy controlling the belt sat behind

Martin’s left shoulder. Nielsen explained that Martin was not thrilled with having

to wear the belt and might have asked Nielsen why he was wearing it. He stated

that an individual sitting right next to Martin could probably notice the stun belt,

but he did not “remember that being a big issue as far as it easily being seen

potentially – of course, the ones you are only really concerned about is the jury

seeing this. I don’t remember raising that as a problem.”

      On cross-examination, Nielsen testified that he regularly conversed with

Martin during trial, noting that “he was pretty involved . . . it wasn’t one of these

situations where he just sat there and didn’t participate, he was involved.” He

stated that Martin would let him know if he had any suggestions or wanted him to

point out something about a witness’s testimony.

      Christopher Gorton testified that, during his representation of Martin, he

received a letter, dated January 25, 2001, from the state attorney’s office, offering a

10-year sentence in exchange for pleading guilty. Gorton recalled a telephone

conversation in which Martin told Gorton that he had no transportation to the

January 26th bond hearing. Gorton thought that he informed Martin of the state’s

plea offer during this conversation, although he did not “have an independent

recollection of . . . going over the offer.” Gorton wrote Martin a letter, dated



                                           7
March 20, 2001. The letter mentioned the plea offer and that the state had

indicated that if Martin did not accept the offer by February 23, 2001, it would file

an additional charge of escape. Gorton did not recall informing Martin, via

telephone, of the plea offer’s expiration date.

      On cross-examination, Gorton explained that, when Martin was arrested,

everyone in the Seminole County criminal justice system, including Gorton,

believed him to be “Kevin Hodges.” At a January 24, 2001 docket sounding,

Gorton first learned Martin’s true name and his lengthy criminal history. Martin

failed to appear at bond hearings on January 25 and January 26, 2001.

      After Gorton’s testimony, Martin was recalled to the witness stand. Martin

testified that he spoke with Gorton via telephone on February 28, 2001 and Gorton

informed him of the state’s 10-year plea offer.

      The following documentary evidence, contained in the state’s appendix, was

also presented at the evidentiary hearing. A letter from the state attorney to

Gorton, dated January 25, 2001, stated that if Martin pled guilty to each of his five

offenses, the state would agree to a “10 year Habitual Felony Offender sentence as

to each of the five felonies, said sentences to be concurrent with each other.” The

letter also stated that “Mr. Martin has until the close of business on February 23,

2001, to accept this offer,” and that the state would file an amended information



                                           8
charging Martin with escape if he did not accept the plea offer by that date.

      A transcript of the January 24, 2001 docket sounding showed that Martin

was present and admitted to using a false name. The court granted a continuance

until March 21, 2001. A transcript of the January 25, 2001 hearing on the state’s

motion to revoke bond shows that Gorton informed the court that he had contacted

Martin at 11:30 or 12:00, and that Martin told him that he could not make it to the

hearing. The court rescheduled the hearing for the next morning at 9:00 and

instructed Gorton to call Martin and tell him to report to the county jail for the

hearing the next morning. The minutes from the January 26, 2001 proceeding state

that “Gorton did advise the defendant of today’s hearing.”

      A letter from Gorton to Martin, dated March 20, 2001, stated,

             [w]hen we last spoke; prior to your failing to appear for
             the State’s motion to revoke your bond which was held
             on January 25, 2001, I had informed you that the State
             was offering a sentence of ten years as a habitual felony
             offender. At that time the State also threatened that if
             you did not accept the offer by February 23, 2001, then
             they would file an additional charge of escape, which
             carries a maximum sentence of 30 years as a habitual
             felony offender.

An unsigned note dated January 6, 2002, stated “wants to change motion to sever

plea to counts 1, 3, and 4 and go to trial on count 2. Defendant says he will take




                                           9
six years.” Another unsigned note dated January 9, 2001,1 stated “cannot accept 15

years it is no different than 25 or 30 at his age.”

       The state court denied Martin’s motion for post-conviction relief, finding

that Martin was not prejudiced by the use of the stun belt, because Nielsen testified

that Martin “was very participatory during trial” and “often spoke with counsel and

suggested questions and strategies for counsel to pursue.” With respect to the plea

offer’s expiration date, the court found that Gorton likely informed Martin of the

10-year plea offer, but it was also “likely that Attorney Gorton did not advise the

Defendant of the plea offer’s expiration date.” However, the court found that

Martin would not have accepted the 10-year plea offer even if he had known about

the expiration date. The court explained that Martin had “very little credibility,”

because he had lied to the court about his identity, fled the jurisdiction, and

ultimately was arrested in New Jersey. Martin appealed the state court’s denial of

relief and the state appellate court affirmed.

       The district court denied Martin’s § 2254 petition. With respect to Martin’s

claim that counsel was ineffective for failing to notify him of the expiration date of

the state’s plea offer, the court found that the state court’s determination that

Martin’s testimony was not credible was “amply supported by the record.” It


       1
        Gorton testified at the evidentiary hearing that this note was most likely written on
January 9, 2002, and incorrectly dated.

                                                10
pointed out that Martin told the trial court, on January 7, 2002, that he was not

informed of the 10-year plea offer until December 2001; however, Martin

subsequently stated that Gorton told him about the offer in February of 2001. It

noted that Martin then testified at the Rule 3.850 evidentiary hearing that Gorton

informed him of the plea offer prior to the January 26, 2001 bond revocation

hearing. The court also noted that Martin sought a six-year plea offer on January

6, 2002, well after the expiration date of the 10-year plea offer. Thus, the district

court found that Martin failed to show that the state court unreasonably concluded

that Martin would not have accepted the 10-year plea offer, even if he had been

advised of the expiration date.

      With respect to Martin’s claim that trial counsel was ineffective for failing to

object to the use of the stun belt, the district court found that Martin failed to show

that the state court’s determination that he was not prejudiced by the stun belt was

an unreasonable determination of the facts. It noted that Nielsen testified at the

evidentiary hearing that the stun belt could not be seen by the jury and that Martin

was “very involved in the trial and communicated with him throughout the trial.”

It also noted that Martin testified during the evidentiary hearing that his decision

not to testify was not based on the stun belt. The court pointed out that “the jury

heard overwhelming testimony evidencing [Martin’s] guilt” and Martin failed to



                                           11
offer any evidence of how he would have more fully participated in the trial if he

had not been required to wear the stun belt. Thus, the court found that the state

court correctly determined that Martin was not prejudiced by the use of the stun

belt.

        Martin appealed the district court’s denial of his § 2254 petition and this

Court granted a certificate of appealability (“COA”) on the following issues only:

              1)     Whether the district court erred in finding that
                     counsel was not ineffective for failing to advise
                     Martin that the state’s plea offer had an expiration
                     date?

              2)     Whether the district court erred in finding that
                     counsel was not ineffective for failing to object to
                     the trial court’s requirement that Martin wear a
                     stun belt?

                                           II.

        When reviewing the district court’s denial of a habeas petition, we review

questions of law and mixed questions of law and fact de novo, and findings of fact

for clear error. Nyland v. Moore, 216 F.3d 1264, 1266 (11th Cir. 2000). We

presume that a state court’s factual findings are correct, unless the petitioner rebuts

that presumption with clear and convincing evidence. Parker v. Allen, 565 F.3d

1258, 1271 (11th Cir. 2009); see 28 U.S.C. § 2254(e)(1). Under 28 U.S.C.

§ 2254(d):



                                           12
             An application for a writ of habeas corpus on behalf of a
             person in custody pursuant to the judgment of a State
             court shall not be granted with respect to any claim that
             was adjudicated on the merits in State court proceedings
             unless the adjudication of the claim –

             (1) resulted in a decision that was contrary to, or involved
             an unreasonable application of, clearly established
             Federal law, as determined by the Supreme Court of the
             United States; or,

             (2) resulted in a decision that was based on an
             unreasonable determination of the facts in light of the
             evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). The phrase “clearly established Federal law” refers to “the

governing legal principle or principles set forth by the Supreme Court at the time

the state court renders its decision.” Lockyer v. Andrade, 538 U.S. 63, 71-72, 123

S.Ct. 1166, 1172, 155 L.Ed.2d 144 (2003).

      “The ‘contrary to’ and ‘unreasonable application’ clauses of § 2254(d)(1)

are separate bases for reviewing a state court’s decisions.” Putnam v. Head, 268

F.3d 1223, 1241 (11th Cir. 2001). A state court’s decision is “contrary to” federal

law if (1) the court arrives at a conclusion opposite to that reached by the United

States Supreme Court on a question of law, or (2) the court confronts facts that are

“materially indistinguishable” from relevant Supreme Court precedent, but arrives

at an opposite result from that arrived at by the Supreme Court. Id. An

“unreasonable application” of federal law occurs when the state court either (1)

                                          13
correctly identifies the legal rule from Supreme Court precedent but unreasonably

applies the rule to the facts of the case, or (2) “unreasonably extends, or

unreasonably declines to extend, a legal principle from Supreme Court case law to

a new context.” Id.

      To prevail on a claim of ineffective assistance of counsel, a habeas petitioner

must show that (1) “counsel’s performance was deficient” in that it “fell below an

objective standard of reasonableness,” and (2) “the deficient performance

prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687-88, 104

S.Ct. 2052, 2064, 80 L.Ed.2d 674 (1984). We need not address the performance

prong of the test if the defendant cannot meet the prejudice prong, or vice-versa.

Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000). Regarding the first

prong, “counsel is strongly presumed to have rendered adequate assistance and

made all significant decisions in the exercise of reasonable professional judgment.”

Strickland, 466 U.S. at 690, 104 S.Ct. at 2066. With regard to the prejudice prong,

the defendant must show that “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 669, 104 S.Ct. at 2055-56.




                                           14
                                          III.

Plea Offer Expiration Date

      To establish prejudice after the petitioner has rejected an offer to plead

guilty, the petitioner must “establish a reasonable probability that, absent counsel’s

alleged ineffective assistance, he would have accepted the plea agreement.” Diaz

v. United States, 930 F.2d 832, 835 (11th Cir. 1991) (addressing petitioner’s claim

that counsel was ineffective for advising him that a plea offer was unacceptable);

see also Counter v. Herring, 60 F.3d 1499, 1504 (11th Cir. 1995) (addressing

petitioner’s claim that counsel failed to advise him of the possible sentences he

might face if he did not accept a plea offer and proceeded to trial, and holding that

a petitioner “must show that there is a reasonable probability that, but for counsel’s

errors, he would have pleaded guilty and would not have insisted on going to

trial”). The petitioner’s “after the fact testimony concerning his desire to plead,

without more, is insufficient to establish that but for counsel’s alleged advice or

inaction, he would have accepted the plea offer.” Diaz, 930 F.2d at 835.

      As an initial matter, we do not consider Martin’s argument that counsel was

ineffective for failing to inform him of the consequences of rejecting the plea

agreement and for failing to discuss “the advisability of accepting or rejecting [the]

offered plea bargain,” because this issue is outside the scope of the COA. See Diaz



                                          15
v. Dept. Of Corr., 362 F.3d 698, 702 (11th Cir. 2004) (noting that “[a]ppellate

review in a § 2254 proceeding is limited to the issues specified in the [COA]”).

      The district court correctly determined that the state court’s denial of relief

on this claim was not based on an unreasonable determination of the facts. See 28

U.S.C. § 2254(d)(2). The state court’s finding that Gorton informed Martin of the

10-year plea offer, but not the expiration date of the offer, is supported by both

Gorton’s and Martin’s testimony. The state court’s factual determination that

Martin would not have accepted the 10-year plea offer, even if he had known about

the expiration date, also is not clearly erroneous. See Nyland, 216 F.3d at 1266;

Parker, 565 F.3d at 1271. Although Martin testified that he would have accepted

the plea offer in February 2001 if he had known about the expiration date, the state

court found Martin’s testimony to lack credibility, due to Martin’s lengthy criminal

record, prior use of a fake identity during court proceedings, and previous flight

from the jurisdiction. This credibility determination is further supported by

Martin’s inconsistent statements at the evidentiary hearing. For example, Martin

first testified that he did not receive any written correspondence from the Office of

the Public Defender while he was incarcerated in New Jersey; however, he later

acknowledged receiving a letter from Gorton in March 2001. Martin’s testimony

that Gorton never told him that his bond hearing had been postponed until January



                                          16
26th is contradicted by Martin’s later statement that Gorton informed him, on

January 25th, about the bond hearing the next day, as well as the January 26th

court minutes, which stated that “Gorton did advise the defendant of today’s

hearing.” The record also reflects that Martin initially used a false name in court

proceedings and failed to appear at his bond hearing. In light of these facts, the

state court’s determination that Martin lacked credibility was not clearly erroneous.

Moreover, we have held, in the context of a § 2254 proceeding, that a petitioner’s

“after the fact testimony concerning his desire to plead, without more, is

insufficient to establish that but for counsel’s alleged advice or inaction, he would

have accepted the plea offer.” Diaz, 930 F.2d at 835.

      There was also ample evidence in the record to contradict Martin’s after-the-

fact assertion that he would have accepted the plea offer if he had known of the

expiration date. Martin testified that he rejected a 15-year plea offer on January 7,

2002, because the plea deal would have prohibited him from appealing the court’s

prior decision regarding the Interstate Agreement on Detainers Act. However, if

Martin had accepted the 10-year plea deal offered by the state, he likely would

have been subject to the same appellate restrictions. Furthermore, counsel’s

January 9, 2002 note indicated that Martin was only willing to accept a 6-year plea

offer at that time. In light of these facts, the state court’s determination that Martin



                                           17
would not have accepted the 10-year plea deal if he had known about the

expiration date is not clearly erroneous.

      The state court’s denial of relief on this claim also was not “contrary to” or

an “unreasonable application of” clearly established federal law. See 28 U.S.C.

§ 2254(d)(1). Strickland requires a petitioner to show that the outcome of the

proceeding, in the absence of counsel’s errors, would have been different. See

Strickland, 466 U.S. at 669, 104 S.Ct. at 2055-56. As noted above, the state court

did not clearly err in determining that Martin would not have accepted the 10-year

plea agreement if he had been informed of the expiration date. Therefore, Martin

has failed to meet the Strickland standard by showing that he was prejudiced by

counsel’s error. See Diaz, 930 F2d at 835. Because Martin has failed to establish

that he was prejudiced by counsel’s alleged error, we need not address the

performance prong of the Strickland test. See Holladay, 209 F.3d at 1248.

Accordingly, the district court did not err in denying relief on this claim.

Use of Stun Belt

      “Visible shackling undermines the presumption of innocence and the related

fairness of the factfinding process.” Deck v. Missouri, 544 U.S. 622, 630, 125

S.Ct. 2007, 2013, 161 L.Ed.2d 953 (2005) (holding that “courts cannot routinely

place defendants in shackles or other physical restraints visible to the jury during



                                            18
the penalty phase of a capital proceeding”). Physical restraints may also interfere

with a defendant’s Sixth Amendment right to counsel, because “they can interfere

with a defendant’s ability to participate in his own defense, say, by freely choosing

whether to take the witness stand on his own behalf” or by limiting a defendant’s

ability to communicate with his lawyer. Id. at 631, 125 S.Ct. at 2013.

      The state court found that Martin was not prejudiced by counsel’s failure to

object to the stun belt. This finding is not clearly erroneous in light of the evidence

presented at the evidentiary hearing. Although Martin testified at the evidentiary

hearing that the stun belt affected his decision of whether or not to testify, Martin

later admitted that his decision not to testify was based largely on his lengthy

criminal record. Martin also asserted that the stun belt affected his decision of

whether or not to accept a plea offer, but he had previously testified that he did not

accept the court’s 15-year plea offer because he wanted to reserve his right to

appeal one of the court’s previous rulings. Next, Martin asserted that the use of the

stun belt prejudiced his defense, because it prevented him from being able to

communicate with counsel during trial. However, Nielsen testified that Martin

communicated regularly with him throughout trial and would often offer

suggestions or point out something about a witness’s testimony. Finally, although

Martin testified that the stun belt could be seen underneath his sweater, Nielsen did



                                          19
not recall there being a problem with the jury being able to see the belt. Although

Nielsen and Martin both testified that the deputy controlling the belt sat directly

behind Martin, neither Nielsen nor Martin testified that the jury could see the

remote control. Martin stated that he could see the remote control, but this was

because he was seated immediately in front of the deputy.

      The next issue is whether the state court’s decision was contrary to or based

on an unreasonable application of clearly established federal law. As an initial

matter, it should be noted that Martin’s reliance on United States v. Durham, 287

F.3d 1297 (11th Cir. 2002) is misplaced. The relevant inquiry in a § 2254

proceeding is whether the state’s decision violated clearly established Supreme

Court case law. See 28 U.S.C. § 2254(d)(1); Lockyer, 538 U.S. at 71-72, 123 S.Ct.

at 1172. Durham involved the direct appeal of a district court’s denial of a motion

to prohibit the use of a stun belt. See Durham, 287 F.3d at 1300. Thus, the legal

principles announced in that case do not apply here. Furthermore, because Durham

did not arise in the § 2254 context, we did not address whether the particular

defendant in that case was prejudiced by the use of the stun belt. Accordingly, we

examine Martin’s ineffective assistance claim under the standard announced by the

Supreme Court in Strickland.

      Under the first prong of Strickland, it appears that counsel may have been



                                          20
deficient for failing to object to the use of the stun belt. Martin informed Nielsen

that the stun belt was uncomfortable and asked him to do something about the belt,

but counsel failed to object or request a hearing on the issue.

      Although Martin may have met the first prong of Strickland, he has failed to

meet the second prong. The Supreme Court has noted that visible shackling may

prejudice a defendant, but it has never specifically held that a defendant’s due

process rights are violated by the use of restraints during the guilt phase of a trial.

See Deck, 544 U.S. at 630, 125 S.Ct. at 2013. Moreover, the Strickland standard

requires Martin to show that the outcome of his trial would have been different if

counsel had objected to the use of the restraints. See Strickland, 466 U.S. at 669,

104 S.Ct. at 2055-56. As noted above, the evidence presented at the evidentiary

hearing established that Martin’s decision not to testify was largely based on his

criminal record, and his decision to not accept a plea offer was based primarily on

the court’s refusal to allow him the right to appeal a prior ruling if he pled guilty.

Martin communicated with counsel throughout trial and participated in his defense,

and the stun belt was placed underneath Martin’s sweater and not visible to the

jury. Furthermore, Martin personally addressed the trial court with regard to a

number of issues throughout the trial, but he never raised this issue to the court.

Thus, the state court correctly found that Martin failed to demonstrate that he was



                                           21
prejudiced by the stun belt. Accordingly, Martin has failed to show that counsel

was ineffective, and we affirm the district court’s denial of habeas relief.

      AFFIRMED.




                                           22